DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
6 which is lower than A-layer, with variable TEC in the range of 190ppm/K to 120ppm/K.
Breadth of claim: The claim weight pertains to three layer structure of well known materials for use in membrane construction for nonaqueous secondary batteries. The layer materials are porous which is well known for containing electrolyte between electrodes of the secondary battery. The formation is a stack layer of well-known materials; it is noted that there is no requirement the material selection is different between layers. Lastly, the average thermal expansion coefficient (TEC) is positively claimed to be within relative difference between the A-layer and B-layer and between the C-layer and B-layer. This factor neither militates for or against a finding of enablement. 
Nature of the invention: The invention pertains to a manufactured membrane for use as a separator within a nonaqueous electrolyte secondary battery. This is a well established field of endeavor with many different methods of formation including extrusion, coating, laminating. This factor neither militates for or against a finding of enablement.
State of the prior art: The prior art, as indicated herein and within the history of prosecution, show that it is known to produce a microporous multilayer polyolefin membrane with excellent balance of permeability, mechanical strength, meltdown properties, electrolyte absorption, and electrolyte retention. Specific attributes like mechanical strength can be adjusted by not only material selection, but the process steps including cooling, heating, and simultaneous stretching or 
One having ordinary skill in the art: One having ordinary skill in the art has bachelor’s degree in material science, chemical engineering, or mechanical engineering. This person is able to read the prior art presented in the instant application history and addressed below to recognize material selection and specific method steps impact the electrical and mechanical properties of the resulting product. This factor does not militate for or against a finding of enablement.
Level of predictability in the art: Chemical/Material science is an unpredictable field where general relationships can be predicted through experimentation and explicit recitation, but may not apply to all materials. The level of predictability militates against a finding enablement for the instant specification as relationships necessary to create the claimed TEC material range is not identified.
Amount of direction provided by the inventor: The application does not disclose the particulars of the cooling rate to achieve the claimed TEC. The inventor merely recites a cooling step is utilized to produce variable TEC. It is known that additives, stretching, viscosity, speed, intermittent heating are some of the variables that can be utilized along with cooling steps to adjust the final product and the attributes thereof. This factor militates against a finding of enablement as one having ordinary skill would not know the degree of cooling, when is the cooling during formation, and if there are additional method steps occurring in tandem with the cooling to produce the claimed TEC property. 
The existence of working examples: The applicant provides examples and comparative examples, but rites the formation is made through a “cooling process” [0050-0052] and by “varying the cooling rate during film formation” [0059]. The working examples do not show the particulars of the cooling step that enable the tailorability of the TEC. This factor militates against a finding of enablement. 
Quantity of experiments need to make invention based upon the content of the disclosure: One having ordinary skill in the art would have an undue burden to discover the method to produce the TEC tailorability of each material in order to produce the membrane. Each material of the instant specification is a commonly known material for use in membrane construction and would require tailored heating/cooling steps during manufacture as well as potentially unlisted method steps such as additives, or mechanical stretching. One having ordinary skill in the art would also not know if they were infringing on the instant scope invention in the process of creating known prior art inventions because the measurement to identify the TEC does not integrally impart a known end product. Through the working of known materials and known methods, it is very possible one having ordinary skill in the art has produced at least one embodiment that would read on the instant claimed TEC and did not even recognize it. This factor greatly militates in favor of rejecting the instant claims as not enabled. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotaro et al (JP 2008255306) and further in view of Yamada et al (PGPUB 2016/0043371).
Claim 1: Kotaro teaches a microporous multilayer polyolefin membrane with excellent balance of permeability, mechanical strength, meltdown properties, electrolyte absorption , and electrolyte retention [Abstract]. The multilayer comprises a first polyethylene composition of ultrahigh molecular 6 or more [0029].
Kotaro teaches a multi-layer membrane that optimizes the material selection, molecular weight, porosity, and method of manufacturing to produce a membrane having excellent balance of permeability, mechanical strength, meltdown properties, electrolyte absorption, and electrolyte retention [Abstract], but is silent to teach a consideration pertaining to the thermal expansion coefficient. 
Kotaro teaches a material stack that would result in materials that would have a thermal expansion coefficient, and these materials may overlap with the claimed range, but it is inconclusive based on the prior art instant specification if the produce produced by Kotaro would overlap with the claimed material property. The material property pertaining to the CTE of individual layers produced for multi-layer membranes is not typically measured and recorded in the prior art. This alone does not mean the instant recitation of material property is patentable as discovery of a new way of measuring a known product is not patentably distinct. 
Kotaro is silent to teach a consideration pertaining to density. 
Yamada teaches a multilayer porous film for a separator of a nonaqueous electrolyte secondary battery [0027]. Materials are selected to be polyolefinic resin [0031] and polypropylenic resin [0032-0033]. Yamada teaches that it is known to try configurations of PP and PE in different configurations such as PP/PE/PP or PE/PP/PE [0055]. Yamada teaches the physical properties of the resulting material can be freely controlled according to layer configuration, layer ratio, and composition of each layer [0056]. The polypropylenic resin is taught to have a density considerations to improve the SD characteristics and drawability [0038]. The polypropylenic molecular weight distribution is known to be 3 to improve SD characteristics and have adequate drawability [0047]. The material can have increased directional stability through temperature processing and stretching [0082-0090]. Porosity is controlled in the structure through differing method of pore formation steps [0069-0073]. The melt flow rate can be adjusted to control the mechanical strength of the final product [0049]. The porosity can be controlled to improve strength of the resulting film [0130]. Shrinkage of the film can be controlled to improve smoothness and therefore the resulting film integrity [0135-0138]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the density of the layers and the method of formation of Kotaro to include density range of 0.910-0.970g/cm3to the desired membrane as taught by Yamada to tailor the final product of the membrane to have improved mechanical structure and operability. 
Additionally, Kotaro teaches a cooling step [Kotaro: 0115] and Yamada teaches a cooling step [Yamada: 0059]. This method step recitation is herein included to support that it is known to cool products during method formation. 
Claim 3: Kotaro teaches the multilayer comprises a first polyethylene composition of ultrahigh molecular weight that has two layers on each of the major surfaces to form a stack the instant claim refers to as the A-layer, B-layer, C-layer [0016-0021, 0026]. The outer surfaces, applicant A-layer and C-layer, comprise polyethylene resin, polypropylene, or a combination thereof [0030-0035]. The ultrahigh molecular weight polyethylene, applicant’s layer-B, has a molecular weight of 1*106 or more [0029].
Claim 4: Kotaro is silent to teach the claimed density. The instant claim is drawn to a density of a material at a specific porosity, but does not positively recite the porosity is 0%. 
Yamada teaches the polyethylenic resin is taught to include different densities of polyethylene [0044] whereby it is ideal to have density in the range of 0.910-0.970g/cm3 to improve SD characteristics 3to the desired membrane as taught by Yamada to tailor the final product of the membrane to have improved mechanical structure and operability. 
Claim 5: Kotaro teaches the polyolefin multilayer microporous membrane to be utilized in a battery with a negative electrode, electrolytic solution, and positive electrode [0107-0110]. 
Claim 6: Kotaro teaches the puncture strength of the final product to be greater than 2000mN/20µm [0100]. This attribute is taught to be optimized as part of the method of manufacturing conditions [0161; Table 1]. The prior art establishes it is known to measure and increase the puncture strength of the layer while maintaining the electrical properties of the layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J YANCHUK whose telephone number is (571)270-7343. The examiner can normally be reached M-Th 10a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/STEPHEN J YANCHUK/Primary Examiner, Art Unit 1723